Citation Nr: 0721075	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-32 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to July 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for PTSD.

At the October 2006 hearing, the veteran submitted additional 
evidence and waived review of the evidence by the RO.  
38 C.F.R. § 20.1304 (2006).  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.

REMAND

The veteran contends that he has PTSD that developed as a 
result of traumatic experiences during his service in 
Vietnam.  The veteran has indicated that he experienced close 
range and traumatic mortar attacks beginning within the first 
few nights he was at Soc Trang..  He also reported as a 
stressor a physical attack on him by a superior officer, but 
indicated that during service he did not report the attack to 
authorities.  

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The Board will remand the 
case for additional development of evidence relevant to the 
claim.

In 2004, a VA psychiatrist who interviewed the veteran 
initially found that there was insufficient information to 
diagnose the veteran as having PTSD.  Later, after reviewing 
additional information, that psychiatrist made a diagnosis of 
PTSD.  In making the diagnosis, the psychiatrist considered 
the stressors reported by the veteran.  The traumatic 
experiences during service that the veteran has reported 
include: 1) mortar attacks on his location while he was 
performing night sentry duty; 2) witnessing the collision of 
two helicopters, with fatalities; and 3) being physically 
attacked by a superior officer.  The veteran has indicated 
that the stressors occurred during his service from April 
1966 to July 1967, with the 212th Military Police Company, at 
a military base at Soc Trang, Vietnam.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy.  
See 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  If, however, a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to, statements from family 
members, and evidence of behavior changes following the 
claimed assault.  38 C.F.R. § 3.304(f)(3).

The veteran's service records do not indicate that he 
received any awards based on combat.  In support of the 
claim, the veteran submitted a statement, obtained through 
internet research, providing details of the helicopter crash 
that he reports witnessing.  Research of military records 
should be performed to attempt to corroborate the occurrence 
of the mortar attacks and the helicopter crash. On remand, 
the Board will seek additional evidence, including military 
records, that the claimed in-service stressors occurred.  

As for the claimed personal assault, the veteran has 
indicated that he did not report the attack to authorities 
during service.  The record shows the veteran has not been 
provided with notice of the provisions that apply to cases 
involving service connection for PTSD to include those claims 
based on allegations of personal or sexual assault.  
38 C.F.R. §  3.304(f)(3) provides "unequivocally" that "VA 
will not deny a post-traumatic stress disorder claim that is 
based on in-service personal assault" without first 
providing the requisite notice.  Bradford v. Nicholson, 20 
Vet. App. 200 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Furnish to the veteran and his 
representative a corrective letter 
providing notification of the duties to 
notify and assist, to include an 
appropriate PTSD stressor development 
letter.  The veteran should also be 
notified that in-service personal assault 
may be corroborated by evidence from 
sources other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3).

2.  Thereafter, request from the United 
States Army and Joint Services Records 
Research Center (JSRRC) a search of 
military records to corroborate stressors 
reported by the veteran, as follows:

a) Mortar attacks on the base at Soc 
Trang, Vietnam, in April 1966 or May 
1966.

b) The crash of two helicopters, with 
crew fatalities, at or near the base 
at Soc Trang, Vietnam, on or around 
May 19, 1967.  There is information 
that the helicopters were Gold 2 (UH-
1D 64-13521) and Gold 3 (UH-1D 66-
01154) of the 336th Assault Helicopter 
Company, 13th Aviation Battalion.

3.  Thereafter, if, and only if one or 
more of the alleged stressors is verified, 
schedule the veteran for a VA psychiatric 
examination for the purpose of 
ascertaining whether PTSD found present is 
related to service.

a.  Prior to the examination, specify for 
the examiner the stressor or stressors 
that it is determined is/are established 
by the record, and the examiner must be 
instructed that only that/those event(s) 
may be considered for the purpose of 
determining whether the veteran was 
exposed to one or more stressors in 
service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  The 
examination report should include a 
detailed account of all pathology present.  
Any further indicated special studies, 
including psychological studies, should be 
accomplished.

c.  If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the evidence of record was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the record by the RO 
and found to be sufficient to produce PTSD 
by the examiner.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, the 
examiner should offer an opinion as to the 
etiology of the non-PTSD psychiatric 
disorder, to include whether it is at 
least as likely as not that any currently 
demonstrated psychiatric disorder, other 
than PTSD, is related to the veteran's 
military service.

The veteran should be advised of the 
consequences of his failure to report for 
a scheduled examination, pursuant to 38 
C.F.R. § 3.655. 

4.  After completion of the above, review 
the expanded record and determine if the 
veteran's claim can be granted.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




